Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 12, 17, 18, 20, 21, 23-25, 37, 38, 40, 42, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia et al (A Tof-SIMS analysis of the effect of lead nitrate on rare earth flotation cited on IDS dated 2/10/2020).
Regarding claim 1, Xia discloses a process for niobium mineral concentration comprising performing niobium mineral flotation, on a sufficiently liberated ore slurry, using: at least one aromatic hydroxamate collector (page 2, paragraph 3, line 1); and at least one lead salt as a performance modifier (page 4, paragraphs 1 and 2 and see Fig. 2).
Regarding claim 2, Xia discloses the at least one aromatic hydroxamate collector is selected from the group consisting of: benzohydroxamic acid, naphthenic hydroxamic acid (page 2, paragraph 3, line 1), and salicylic hydroxamic acid; and the at least one lead salt is selected from the group consisting of: lead nitrate (page 4, paragraphs 1 and 2 and see Fig. 2), lead acetate, lead chloride, lead formate, lead citrate, and lead hydroxide.
Regarding claim 4, Xia discloses the aromatic hydroxamate collector is naphthenic hydroxamic acid (page 2, paragraph 3, line 1).
Regarding claim 6, Xia discloses the lead salt is lead nitrate (page 4, paragraphs 1 and 2 and see Fig. 2).
Regarding claim 12, Xia discloses the lead salt performance modifier is added to the liberated ore slurry before the aromatic hydroxamate collector is added (page3, paragraph 1, lines 4-5 where the lead nitrate is added and then the collector is added after a conditioning stage).
Regarding claim 17, Xia discloses the liberated ore slurry contains columbite (page 1, Introduction line 4).
Regarding claim 18, Xia discloses the liberated ore slurry contains fergusonite (page 1, Introduction line 4).
Regarding claim 20, Xia discloses the liberated ore slurry contains niobium-containing ilmenite (page 10, Discussion, line 4).
Regarding claim 21, Xia discloses the niobium mineral flotation performed on the liberated ore slurry is performed at a flotation temperature of between 15 degrees Celsius to 60 degrees Celsius (page 3, paragraph 1, line 3).
Regarding claim 23, Xia discloses the niobium mineral flotation performed on the liberated ore slurry is performed at a pH range of 6.5 to 10.0 (page 3, paragraph 1, line 4).
Regarding claim 24, Xia discloses the niobium mineral flotation performed on the liberated ore slurry is performed at a pH range of 6.9 to 8.5 (page 3, paragraph 1, line 4).
Regarding claim 25, Xia discloses the step of adjusting the pH to fall within the specified range (page 3, paragraph 1, line 4; adjustment by NaOH solution).
Regarding claim 37, Xia discloses further comprising conditioning of the sufficiently liberated ore slurry with at least one aromatic hydroxamic acid and at least one lead salt prior to the niobium mineral flotation (page 3, paragraphs 1, lines 4-7; where the lead salt and collector is added with conditioning stages and then flotation takes place).
Regarding claim 38, Xia discloses the at least one aromatic hydroxamate collector is selected from the group consisting of: benzohydroxamic acid, naphthenic hydroxamic acid (page 2, paragraph 3, line 1), and salicylic hydroxamic acid; and the at least one lead salt is selected from the group consisting of: lead nitrate (page 4, paragraphs 1 and 2 and see Fig. 2), lead acetate, lead chloride, lead formate, lead citrate, and lead hydroxide.
Regarding claim 40, Xia discloses the aromatic hydroxamate collector is naphthenic hydroxamic acid (page 2, paragraph 3, line 1).
Regarding claim 42, Xia discloses the lead salt is lead nitrate (page 4, paragraphs 1 and 2 and see Fig. 2).
Regarding claim 48, Xia discloses cleaner flotation of niobium for concentrate upgrading (see Fig. 2 and page 4, paragraph 2 where the use of a lead salt leads to better flotation with a significant grade improvement).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, 15, 22, 26, 27, 29-36, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Bhambhani et al (US Pub 2017/0144168 A1).
Regarding claim 3, Xia discloses all the limitations of the claim, but Xia does not disclose the aromatic hydroxamate collector is benzohydroxamic acid. Bhambhani teaches the aromatic hydroxamate collector is benzohydroxamic acid (paragraph 0030) as an obvious substitute aromatic hydroxamate collector for mineral flotation.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Xia’s aromatic hydroxamate collector to be benzohydroxamic acid, as taught by Bhambhani, as an obvious substitute aromatic hydroxamate collector for mineral flotation.
Regarding claim 5, Xia discloses all the limitations of the claim, but Xia does not disclose the aromatic hydroxamate collector is salicylic hydroxamic acid. Bhambhani teaches the aromatic hydroxamate collector is salicylic hydroxamic acid (paragraph 0030) as an obvious substitute aromatic hydroxamate collector for mineral flotation.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Xia’s aromatic hydroxamate collector to be salicylic hydroxamic acid, as taught by Bhambhani, as an obvious substitute aromatic hydroxamate collector for mineral flotation.
Regarding claim 15, Xia discloses all the limitations of the claim, but Xia does not disclose the liberated ore slurry contains pyrochlore.  Bhambhani teaches the liberated ore slurry contains pyrochlore (paragraph 0067) as an obvious material for mineral separation by hydroxamic acids.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Xia’s ore, as taught by Bhambhani, as an obvious material for mineral separation by hydroxamic acids.
Regarding claim 22, Xia discloses all the limitations of the claim, but Xia does not disclose the flotation temperature is between 30 degrees Celsius and 40 degrees Celsius.  Bhambhani teaches the flotation temperature is between 30 degrees Celsius and 40 degrees Celsius (paragraph 0070) as an acceptable temperature range for mineral flotation in a water-soluble solvent.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Xia’s operating temperature, as taught by Bhambhani, for the purpose of as an acceptable temperature range for mineral flotation in a water-soluble solvent.
Regarding claim 26, Xia discloses all the limitations of the claim, but Xia does not disclose mixing sufficiently liberated ore particles with water to produce the sufficiently liberated ore slurry, prior to performing the niobium mineral flotation.  Bhambhani teaches mixing sufficiently liberated ore particles with water to produce the sufficiently liberated ore slurry, prior to performing the niobium mineral flotation (paragraph 0070) as an acceptable fluid for mineral flotation in a water-soluble solvent.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Xia’s flotation fluid, as taught by Bhambhani, as an acceptable fluid for mineral flotation in a water-soluble solvent.
Regarding claim 27, Xia discloses all the limitations of the claim, but Xia does not disclose comminution of a host rock to produce the sufficiently liberated ore particles.  Bhambhani teaches comminution of a host rock to produce the sufficiently liberated ore particles (paragraph 0051) as a known step in mineral flotation.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Xia’s rock preperation, as taught by Bhambhani, as a known step in mineral flotation.
Regarding claims 29-33, Xia discloses all the limitations of the claim, but Xia does not disclose adding at least one chemical with dispersing properties.  Bhambhani teaches adding at least one chemical with dispersing properties, including sodium hexametaphosphate, sodium tripolyphosphate, carboxymethyl cellulose, and polycarboxylic acid (paragraph 0057) for the purpose of enhancing the selectivity of the flotation process.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Xia’s flotation solution, as taught by Bhambhani, for the purpose of enhancing the selectivity of the flotation process.
Regarding claims 34 and 35, Xia discloses all the limitations of the claim, but Xia does not disclose partial physical removal of dispersed suspensions of fine particles.  Bhambhani teaches partial physical removal of dispersed suspensions of fine particles (paragraph 0064) for the purpose of removing impurities.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Xia’s particles, as taught by Bhambhani, for the purpose of removing impurities.
Regarding claim 36, Xia discloses all the limitations of the claim, but Xia does not disclose sulphide removal by flotation.  Bhambhani teaches sulphide removal by flotation (paragraph 0061) for the purpose of gathering, by flotation, value minerals in the form of sulphide compounds.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Xia’s mineral separation by flotation, as taught by Bhambhani, for the purpose of gathering, by flotation, value minerals in the form of sulphide compounds.
Regarding claim 39, Xia discloses all the limitations of the claim, but Xia does not disclose the aromatic hydroxamate collector is benzohydroxamic acid. Bhambhani teaches the aromatic hydroxamate collector is benzohydroxamic acid (paragraph 0030) as an obvious substitute aromatic hydroxamate collector for mineral flotation.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Xia’s aromatic hydroxamate collector to be benzohydroxamic acid, as taught by Bhambhani, as an obvious substitute aromatic hydroxamate collector for mineral flotation.
Regarding claim 41, Xia discloses all the limitations of the claim, but Xia does not disclose the aromatic hydroxamate collector is salicylic hydroxamic acid. Bhambhani teaches the aromatic hydroxamate collector is salicylic hydroxamic acid (paragraph 0030) as an obvious substitute aromatic hydroxamate collector for mineral flotation.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Xia’s aromatic hydroxamate collector to be salicylic hydroxamic acid, as taught by Bhambhani, as an obvious substitute aromatic hydroxamate collector for mineral flotation.
Claims 7-11, 13, 14, 16, 19, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Design Choice.
Regarding claims 7-11 and 43-47, Xia discloses the lead salt being lead nitrite, but Xia does not explicitly disclose the lead salt used for conditioning being lead acetate, lead chloride, lead formate, lead citrate, or lead hydroxide.  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to use any variation of lead compound because Applicant has not disclosed that a different lead compound provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Xia, and applicant’s invention, to perform equally well with either lead compounds because any of the lead compounds would perform the same function of as a performance modifier.	
Regarding claims 13 and 14, Xia does not explicitly disclose the lead salt performance modifier is added to the liberated ore slurry after or at the same time as the aromatic hydroxamate collector is added.  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to use either variation of material addition order for conditioning because Applicant has not disclosed that a different material addition order provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Xia, and applicant’s invention, to perform equally well with either material addition order because either of the orders would perform the same function of conditioning the mineral flotation.



Regarding claims 16 and 19, Xia does not explicitly disclose the liberated ore slurry contains fersmite or niobium-containing rutile.  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform mineral separation on fersmite or rutile because Applicant has not disclosed that different materials provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Xia, and applicant’s invention, to perform equally well with either material because either of the orders would perform the same function of the mineral flotation to obtain a value mineral.
Claim 28 rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Moore et al (US Pub 2018/0071752 A1).
Regarding claim 28, Xia discloses all the limitations of the claim, but Xia does not disclose performing magnetic separation on the liberated ore slurry for separating magnetic material, paramagnetic material, or both magnetic and paramagnetic material from nonmagnetic material.  Moore teaches performing magnetic separation on the liberated ore slurry for separating magnetic material, paramagnetic material, or both magnetic and paramagnetic material from nonmagnetic material (paragraph 0003) for the purpose of improving the concentration of desired minerals.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Xia’s flotation preparation step, as taught by Moore, for the purpose of improving the concentration of desired minerals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        	
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653